Citation Nr: 1135255	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  00-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for multiple retained metal fragments and a history of low back pain and arthritis, as residuals of a gunshot wound of the abdomen, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal of a February 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was remanded in October 2009.  

The Veteran testified before a decision review officer (DRO) at a hearing in October 2000.  A transcript of the hearing is of record.  

As noted in the Introduction of the October 2009 Remand, the Veteran had raised a claim of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board referred it to the RO, and a rating decision was issued in May 2011 denying the claim.  In his written statements, the Veteran's attorney argues the TDIU claim is now before the Board per the holding of Rice.  In that case, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however.  Rice found a TDIU claim is implicitly raised where a pro se claimant presents some evidence of unemployability in the course of a claim for a higher rating.  The Veteran here is not pro se; rather, he is represented by a private attorney.  Also, Rice was limited to the factual situation where the claim of unemployability was based on the claim for an increase before the Board.  Here, the Board only has jurisdiction over the rating in effect for one of the Veteran's many service-connected disabilities.   

More importantly, the Board can bifurcate adjudication of the TDIU and increased rating claims, as long as the claimant has reasonable notice that this is being done.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Here, since the Board referred the TDIU issue in the 2009 Remand and the Veteran has received independent adjudication of that issue from the RO, such actions explicitly informed him that the Board considers adjudication of the TDIU claim and the increased rating claim on appeal to be two separate and distinct issues.  The fact that he received a statement of the case on this issue also reasonably informs him of the need to file a separate substantive appeal, which he has not yet done.  Therefore, in the factual and legal circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

The Veteran's attorney did file a notice of disagreement with the denial of TDIU, and a statement of the case was issued in June 2011.  If the Veteran wishes to continue the appeal of this issue, he has until May 25, 2012, to do so. 

The Veteran also filed a notice of disagreement with a determination by the RO adding his son, A., as a dependent as of October 1, 2009.  A statement of the case was issued in May 2011.  Since the Veteran was notified of this determination on August 4, 2010, he had one year to file an appeal, and he did not do so.  Therefore, the Board has no jurisdiction to address this issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2009 remand, the RO was instructed to obtain the Veteran's most recent VA treatment records, dated since April 2007, from several VA medical centers (VAMCs), including the Jackson and New Orleans VAMCs.  In November 2009, the Veteran's treatment records, dated since April 2007, from the Jackson and New Orleans VAMCs, were requested.  Along with the RO's request to Jackson is a single outpatient record dated in July 2006 from the Montgomery VA medical facility.  In response to the RO's request to New Orleans, records dated in January 2007 were obtained.


However, the Board's request concerned treatment records from April 2007 forward, and the claims file does not contain records from Jackson or New Orleans covering that time period or a negative response.  As the record now stands, there is no indication that these records do not exist or that further efforts to obtain these records would be futile.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Since it is necessary to remand the case, the RO should also take this opportunity to update the records previously obtained from the Mobile and Biloxi VA medical facilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the Veteran's treatment records, dated since April 2007, from VAMCs located in Jackson and New Orleans.  If records for this time period do not exist, such must be documented in the claims file.

2. The RO should obtain the Veteran's most recent treatment records, dated since November 2009, from VAMCs located in Mobile and Biloxi.  If records for this time period do not exist, such must be documented in the claims file.

3.  After completion of the foregoing, the RO should readjudicate the claim of entitlement to an increased rating for multiple retained metal fragments and a history of low back pain and arthritis, as residuals of a gunshot wound of the abdomen.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


